This case based on a motor vehicle accident is here on the plaintiff’s exception to the allowance of the defendant’s motion for a directed verdict. A careful examination of the evidence in the light most favorable to the plaintiff leads us to the conclusion that there is nothing in the case which warranted its submission to the jury. No useful purpose would be served in a detailed recitation of the evidence. There was no error. The plaintiff had no recollection of the accident. All the evidence was adduced from the defendant, the passengers in the defendant’s car and the police who came on the scene shortly after the accident. In addition, there were photographs showing the locus, the position of the cars and skid marks. The vehicles were traveling in opposite directions on a thirty-two foot wide roadway about 2 a.m. on Route 28, West Yarmouth. The plaintiff apparently lost control of his car, swerved and skidded onto the defendant’s lane of travel when the collision occurred. The skid marks from the plaintiff’s automobile leading to the point of collision measured twenty-five feet in his own lftne and then 175 feet in the defendant’s lane. The mere fact that the defendant’s car came to rest within its lane but with the left front wheel in the center of the road is insufficient to present a jury issue as to the defendant’s negligence. O’Connell v. Esso Standard Oil Co. 337 Mass. 639.

Exceptions overruled.